Citation Nr: 1048201	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which awarded service connection for posttraumatic 
stress disorder (PTSD) and assigned a 30 percent rating.  

In a January 2010 decision and remand order, the Board granted 
entitlement to an initial rating of 50 percent for PTSD and 
determined that the Veteran's claim also raised the issue of 
entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Therefore, the Board remanded the matter to the RO 
for proper development and adjudication and the requested 
development was completed such that no further action to ensure 
compliance with the remand directives is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The matter was returned to the 
Board in August 2010. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a second remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

In February 2010, the Veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, showing employment as a civilian pay technician 
since April 2007.  The Veteran indicated that he earned a total 
income of about $40,000 for the past 12 months.  However, under 
the section titled "Remarks," he asserted that he had turned in 
his resignation, effective February 2010, "per my 
psychologist...."  Therefore, on remand, the RO should attempt to 
obtain the Veteran's psychological treatment records as they are 
relevant to the disposition of his claim for entitlement to a 
TDIU.  

Additionally, the Veteran's medical and psychiatric situation 
appear to have materially changed as he both obtained and left 
substantial, full-time employment since his last VA examination, 
conducted in March 2006.  Therefore, remand is necessary in order 
to afford the Veteran a contemporaneous VA examination so as to 
accurately determine the impact his service-connected disability 
has on his employability.  

Review of the record indicates that the Veteran was awarded 
Social Security Administration (SSA) disability benefits in 
August 2010.  In this regard, the Board notes that the 
possibility that SSA records could contain evidence relevant to 
the claim cannot be foreclosed absent a review of those records.  
As such, this claim must be remanded to obtain these records. 38 
C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Lastly, as the Veteran has a history of treatment at the VA 
Outpatient Clinic in Pensacola, Florida, an effort should be made 
to obtain any additional VA treatment records for the Veteran, 
dated since September 2006.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy 
of the Veteran's treatment records from the VA 
Outpatient Clinic in Pensacola, Florida, dated 
since September 2009.

2.  Make arrangements to obtain a complete 
copy of the Veteran's psychological treatment 
records from S.J. Khan and Heather Sutton.

3.  Obtain from SSA a copy of their decision 
regarding the Veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that decision.

4.  Then, the Veteran should be provided with 
an appropriate VA examination.  The claims 
file, to include a copy of this remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted.

Based on the examination and review of the 
claims folder, the examiner should provide an 
opinion as to whether it is at least as likely 
as not that the Veteran's service-connected 
PTSD renders him unable to secure or follow a 
substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by his nonservice-connected 
disabilities. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Review the above requested medical opinion.  
If it does not contain an adequate response to 
the specific opinion requested, the report must 
be returned for corrective action.

6.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

